DETAILED ACTION
This action is in response to communications filed on July 14th, 2022.
Claims are 1-21 are hereby allowed.  Claims 1-6, 8-13, and 15-20 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant arguments on page 10 of their response filed on July 14th are persuasive, in that Olarig fails to disclose the claims as currently amended.  Upon further search and consideration in the technology area of single-source/multi-destination cables, no prior art was identified as teaching: a cable with a plurality of branches, wherein each branch drives a source information signal that comprises an analog signal indicative of the particular communication source during a first interval, and digital signal indicative of the particular communication source during a second interval.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn		Pat. Pub.	2015/0055663
Goh		Pat. Pub.	2020/0162406
Johnson	Patent no.	9,203,730
Karam		Pat. Pub.	2013/0286864

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/13/22
/BLAKE J RUBIN/Examiner, Art Unit 2457